The matter of granting a deficiency decree rests within the sound judicial discretion of the chancellor, and, in order that such discretion should be properly exercised, it is helpful to the chancellor to give each side an opportunity to be heard. In the exercise of this discretion, the chancellor would certainly not be abusing it if he saw fit to grant a defendant a right to be heard, upon timely application, even though such defendant had suffered a decree pro confesso to be entered against him *Page 83 
on the original bill. The bill in this case did not pray for a deficiency decree, nor does the record show that any application for a deficiency decree was ever made to the court. I think the chancellor's order, here appealed from, was not only free from error, but highly commendable.